1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DERRIUS STOUT-MANSON,                                 Case No. 2:18-cv-00766-RFB-GWF
4                                            Plaintiff                     ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            According to the Nevada Department of Corrections (“NDOC”) inmate database,
11
     Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant
12
     to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the
13
     court written notification of any change of mailing address, email address, telephone
14
     number, or facsimile number. The notification must include proof of service on each
15
     opposing party or the party’s attorney. Failure to comply with this rule may result in the
16
     dismissal of the action, entry of default judgment, or other sanctions as deemed
17
     appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days
18
     from the date of entry of this order to file his updated address with this Court. If Plaintiff
19
     does not update the Court with his current address within thirty (30) days from the date
20
     of entry of this order, the Court will dismiss this action without prejudice.
21
     II.    CONCLUSION
22
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
23
     address with the Court within thirty (30) days from the date of this order.
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall dismiss this case without prejudice.
3
4          DATED THIS 15th
                      ___ day of January 2019.
5
6                                             UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
